


110 HR 3038 IH: To amend section 1848 of the Social Security Act to

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3038
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2007
			Mr. Sessions
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend section 1848 of the Social Security Act to
		  establish standards for growth in Medicare expenditures for physicians’
		  services based on categories of services.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Medicare Physician Payment Reform Act of 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Reforming standards for growth in Medicare expenditures
				for physicians’ and related services.
					Sec. 3. Establishment of update service categories and
				expenditure measurement categories.
					Sec. 4. Establishing updates for conversion factors for update
				service categories.
					Sec. 5. Replacement of sustainable growth rate with service
				category growth rates.
					Sec. 6. Reports to Congress on excess expenditures for part B
				drugs and clinical diagnostic laboratory tests.
				
			2.Reforming
			 standards for growth in Medicare expenditures for physicians’ and related
			 services
			(a)Providing for
			 separate conversion factors for service categoriesSubsection
			 (d)(1)(A) of section 1848 of the Social Security Act (42 U.S.C. 1395w–4) is
			 amended—
				(1)by designating the
			 sentence beginning The conversion factor as clause (i) with the
			 heading years before
			 2009 and with appropriate indentation;
				(2)by inserting
			 and ending with 2008 after beginning with 2001;
			 and
				(3)by
			 adding at the end the following new clause:
					
						(ii)2009 and
				subsequent yearsFor years
				after 2008, the conversion factor for an update service category (as defined in
				subsection (j)(5)) for a year shall be the conversion factor established for
				such category under this subsection for the previous year (or in the case of
				2009, the single conversion factor established under this subsection for 2008),
				multiplied by the update established under paragraph (8) for such category for
				the year
				involved.
						.
				(b)Conforming
			 amendmentsSuch section is further amended—
				(1)in subsection
			 (b)(1)(B), by inserting applicable before conversion
			 factor;
				(2)in subsection
			 (d)(1)(D)—
					(A)by inserting
			 before 2009 after for a year; and
					(B)by adding at the
			 end the following:
						
							For 2009 and subsequent
			 years, the separate conversion factor for anesthesia services shall be
			 determined as follows:(i)For 2009, 46 percent of the single
				conversion factor established under this subsection for other physicians’
				services for 2008, multiplied by the update established under paragraph (8) for
				the applicable update service category for 2009.
							(ii)For a subsequent year, the conversion
				factor established under this subsection for the previous year, multiplied by
				the update established under paragraph (8) for the applicable update service
				category for the year
				involved.
							;
					(3)in subsection
			 (d)(1)(E)— •I26↑↑(i) cause to have published in
			 the Federal Register not later than November 1 of each year (beginning with
			 2000) the applicable conversion factor which will apply to
			 physicians' services for the succeeding year, the update determined UNDER
			 PARAGRAPH (4) for such succeeding year, and the allowed expenditures UNDER SUCH
			 PARAGRAPH for such succeeding year; and← •I26↑↑(ii) make available to the
			 Medicare Payment Advisory Commission and the public by March 1 of each year
			 (beginning with 2000) an estimate of the sustainable growth rate AND OF THE
			 CONVERSION FACTOR which will apply to physicians' services for the succeeding
			 year and data used in making such estimate.←
					(A)in clause (i), by
			 inserting (or, for publications beginning with 2009, the applicable
			 conversion factor for each update service category) after
			 conversion factor;
					(B)in clause (i), by
			 striking under paragraph (4) and inserting (for each
			 update service category for publications beginning with 2009);
					(C)in clause (i), by
			 striking under such paragraph and inserting (for each
			 update service category for publications beginning with 2008);
			 and
					(D)in clause (ii), by
			 inserting (or, for years beginning with 2008, the service category
			 growth rate and, for years beginning with 2009, the applicable conversion
			 factor, for each update service category) after sustainable
			 growth rate; and
					(4)in
			 subsection (d)(4)—
					(A)in the heading, by
			 inserting and ending with
			 2008 after beginning with 2001; and
					(B)in subparagraph
			 (A), in the matter preceding clause (i), by inserting and ending with
			 2008 after beginning with 2001.
					3.Establishment of
			 update service categories and expenditure measurement categories
			(a)Update service
			 categoriesSubsection (j) of section 1848 of the Social Security
			 Act (42 U.S.C. 1395w–4) is amended by adding at the end the following new
			 paragraph:
				
					(5)Update service
				categoriesEach of the following categories of physicians’
				services shall be treated as a separate update service
				category:
						(A)Evaluation and
				management services.
						(B)Radiology services
				and diagnostic tests (other than clinical diagnostic laboratory tests).
						(C)Procedures that
				are subject to a 10-day or 90-day global period (in this paragraph referred to
				as major procedures), except that the Secretary may reclassify
				as minor procedures under subparagraph (E) any procedures that would otherwise
				be included in this category if the Secretary determines that such procedures
				are not major procedures.
						(D)Anesthesia
				services that are paid on the basis of the separate conversion factor for
				anesthesia services determined under subsection (d)(1)(D).
						(E)Minor procedures and any other physicians’
				services that are not described in a preceding
				clause.
						.
			(b)Expenditure
			 measurement categorySubsection (f)(4) of such section is
			 amended by adding at the end the following new subparagraph:
				
					(D)Expenditure
				measurement categoryThe term
				expenditure measurement category means each of the update service
				categories described in subparagraphs (A) through (E) of subsection (j)(5) and,
				only for purposes of reporting, the following additional categories of
				physicians’ services (as defined in subparagraph (A)):
						(i)Clinical
				diagnostic laboratory tests.
						(ii)Drugs,
				biologicals, and radiopharmaceuticals for which payment is made under this
				part.
						.
			4.Establishing
			 updates for conversion factors for update service categoriesSection 1848(d) of the Social Security Act
			 (42 U.S.C. 1395w–4(d)) is amended—
			(1)in
			 paragraph (4)(C)(iii), by inserting and ending with 2008 and
			 and ending with 2008 after beginning with 2000 and after
			 beginning with 2000, respectively; and
			(2)by adding at the
			 end the following new paragraph:
				
					(8)Updates for
				update service categories for years after 2008
						(A)In
				generalUnless otherwise
				provided by law, subject to the budget neutrality factor determined by the
				Secretary under subsection (c)(2)(B)(ii), the update to the conversion factor
				for an update service category (as defined in subsection (j)(5)) for a year
				beginning with 2009 is equal to the product of—
							(i)1 plus the Secretary’s estimate of the
				percentage increase in the MEI (as defined in section 1842(i)(3)) for the year;
				and
							(ii)1 plus the Secretary’s estimate of the
				update adjustment factor for the update service category for the year.
							(B)Update
				adjustment factors
							(i)In
				generalFor purposes of subparagraph (A)(ii), subject to clause
				(iv), the ‘update adjustment factor’ for an update service category for a year
				is equal (as estimated by the Secretary) to the sum of—
								(I)the prior year
				adjustment component under clause (ii) for the category and year; and
								(II)the cumulative
				adjustment component under clause (iii) for the category and year.
								(ii)Prior year
				adjustment componentThe
				prior year adjustment component under this clause for an update service
				category for a year is determined by—
								(I)computing the difference (which may be
				positive or negative) between the amount of allowed expenditures (as determined
				under subparagraph (C)) for the corresponding expenditure measurement category
				for the preceding year (beginning with 2008), as determined under clause (v),
				and the amount of actual expenditures for such corresponding expenditure
				measurement category for that year;
								(II)dividing that difference by the amount of
				actual expenditures for such expenditure measurement category for that year;
				and
								(III)multiplying that quotient by 0.75.
								(iii)Cumulative
				adjustment componentThe
				cumulative adjustment component under this clause for an update service
				category for a year is determined by—
								(I)computing the difference (which may be
				positive or negative) between the amount of allowed expenditures for the
				corresponding expenditure measurement category from January 1, 2008, through
				the end of for the preceding year, as determined under clause (iv), and the
				amount of actual expenditures for such expenditure measurement category for
				such period;
								(II)dividing that difference by the amount of
				actual expenditures for such expenditure measurement category for such
				preceding year as increased by the service category growth rate under
				subsection (f) for the year for which the update adjustment factor is to be
				determined; and
								(III)multiplying that quotient by 0.33.
								(iv)Restriction on
				update adjustment factorsAn
				update adjustment factor determined under subparagraph (B) for an update
				service category for a year—
								(I)may not reduce the update by more than 0.03
				or, if greater, the percentage increase in the MEI (as defined in section
				1842(i)(3)) for the year (divided by 100); and
								(II)may not increase
				the update by more than 0.01.
								(v)Corresponding
				expenditure measurement categoryFor purposes of this subparagraph, the term
				‘corresponding expenditure measurement category’ means, with respect to an
				update service category, the expenditure measurement category (as defined in
				subsection (f)(4)(D)) that includes the services that are included in the
				update measurement category.
							(C)Determination of
				allowed expenditures
							(i)In
				generalSubject to clause (ii), the allowed expenditures for an
				expenditure measurement category (as defined in subsection (f)(4)(D)) for a
				year (beginning with 2008) is equal to—
								(I)for 2008, the actual expenditures for
				services in such category for 2007, increased by the service category growth
				rate for such category under subsection (f) for 2008; and
								(II)for a year after 2008, the amount of
				allowed expenditures for such category for the preceding year, increased by the
				service category growth rate determined under subsection (f) for the year
				involved.
								(ii)Adjustments to
				allowed expendituresThe
				Secretary shall, as a part of the annual rule making process for making changes
				in the fee schedule established under this section, propose and implement
				adjustments to allowed expenditures by expenditure measurement category to take
				into account changes in technology and practice patterns, such as changes in
				the site of service.
							(iii)Recalculation
				of allowed expendituresFor
				purposes of determining the update adjustment factor for an update service
				category for a year (beginning with 2009), the Secretary shall recompute the
				allowed expenditures for previous periods beginning on or after January 1,
				2008, consistent with subsection
				(f)(3)(D).
							.
			5.Replacement of
			 sustainable growth rate with service category growth rates
			(a)In
			 generalSection 1848(f) of the Social Security Act (42 U.S.C.
			 1395w–4(f)) is amended—
				(1)in the heading, by inserting
			 and service category
			 growth rates after Sustainable growth
			 rate;
				(2)in paragraph
			 (1)—
					(A)in subparagraph
			 (A), by striking and at the end;
					(B)in subparagraph
			 (B)—
						(i)by
			 inserting before 2008 after each succeeding year,
			 and
						(ii)by
			 striking the period at the end and inserting ; and; and
						(C)by adding at the
			 end the following new subparagraph:
						
							(C)November 1 of each succeeding year after
				2007 the growth rate (in this subsection referred to as service category
				growth rate) for each expenditure measurement category for such
				succeeding year and each of the preceding 2 years (or in the case of 2009, the
				preceding
				year).
							;
					(3)in paragraph
			 (2)—
					(A)in the heading, by
			 striking rate and inserting rates;
					(B)by redesignating subparagraphs (A) through
			 (E) and as clauses (i) through (v), respectively, and by designating the
			 sentence beginning The sustainable growth rate as a subparagraph
			 (A) with the heading Sustainable growth rate for periods before
			 2008 and with appropriate indentation for the
			 subparagraph and its redesignated clauses;
					(C)by inserting
			 and before 2008 after beginning with 2000;
			 and
					(D)by adding at the
			 end the following new subparagraph:
						
							(B)Service category
				growth rates for years beginning with 2008The service category
				growth rate for an expenditure measurement category for a year beginning with
				2008 shall be equal to the product of—
								(i)1
				plus the Secretary’s estimate of the weighted average percentage increase
				(divided by 100) in the fees for services in the category for the applicable
				period involved;
								(ii)1
				plus the Secretary’s estimate of the percentage change (divided by 100) in the
				average number of individuals enrolled under this part (other than Medicare
				Advantage plan enrollees) from the previous fiscal year to the applicable
				period involved;
								(iii)1 plus—
									(I)5.1 percentage
				points (divided by 100) in the case of the service category specified in
				subsection (j)(5)(A); and
									(II)2.1 percentage
				points (divided by 100) in the case of all other categories; and
									(iv)1
				plus the Secretary’s estimate of the percentage change (divided by 100) in
				expenditures for services in the category in the fiscal year (compared with the
				previous fiscal year) which will result from changes in law and regulations,
				taking into account all national coverage determinations (as defined in section
				1869(f)(1)(B)) and any local coverage determinations (as defined in section
				1869(f)(2)(B)) with a significant impact on expenditures for physicians’
				services, but without taking into account estimated changes in expenditures
				resulting from the update adjustment factor determined under subsection
				(d)(8)(B),
								minus 1
				and multiplied by 100.;
				and
					(4)in paragraph
			 (3)—
					(A)in the matter preceding subparagraph (A),
			 by striking the sustainable growth rates and inserting
			 and ending with 2008 and under subsection (d)(8)(B) beginning with 2009,
			 the growth rates;
					(B)in subparagraph
			 (C)—
						(i)in
			 the heading, by inserting and before 2009 after
			 succeeding
			 years; and
						(ii)in
			 the matter before clause (i), by inserting and before 2009 after
			 after 2002; and
						(C)by inserting after
			 subparagraph (C) the following new subparagraph:
						
							(D)For 2009 and
				succeeding yearsFor purposes of calculations for a year after
				2008—
								(i)the service
				category growth rates for that year and the preceding 2 years (or in the case
				of 2009, the preceding year) shall be determined on the basis of the best data
				available to the Secretary as of September 1 of the year preceding the year for
				which the calculation is made; and
								(ii)the service
				category growth rates for any year before a year described in clause (i) shall
				be the rates most recently determined for that year under this
				subsection.
								.
					(b)Conforming
			 change; no administrative or judicial reviewSection
			 1848(i)(1)(C) of such Act (42 U.S.C. 1395w–4(i)(1)(C)) is amended by inserting
			 or service category growth rates after sustainable growth
			 rates.
			6.Reports to
			 Congress on excess expenditures for part B drugs and clinical diagnostic
			 laboratory tests
			(a)Reporting
			 requirementThe Secretary of
			 Health and Human Services shall report to the appropriate committees of the
			 Congress not later than 3 months after the end of any year in which the
			 Secretary determines that actual expenditures exceeded allowed expenditures for
			 such year and the preceding year for either of the expenditure measurement
			 categories described in clause (i) or (ii) of section 1848(f)(4)(D) of the
			 Social Security Act, as added by section 3(b).
			(b)RecommendationsThe
			 report submitted under subsection (a) shall include an analysis of the reasons
			 for such excess expenditures and recommendations for addressing them in the
			 future.
			
